DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rantanen et al. (Rantanen), U.S. Publication No. 2012/0263073 in view of Nilsson et al. (Nilsson), U.S. Publication No. 2019/0159268.
Regarding Claims 1, 11 and 16, Rantanen discloses a method comprising: 
obtaining, by a user equipment (i.e., SS; see paragraph [0081]), a broadcast from an access radio (for example, a broadcast as described in paragraph [0081]) of a neutral host network (in other words, NSPs having agreements with different NAPs located in different areas such as, Chicago, LA, NYC and Miami as shown in figure 3); 
determining, a participating service provider (PSP) list based on the broadcast (in other words, the list of NSP IDs is provided to the SS therefore, the SS is able to determine a PSP list based on the broadcast; see paragraphs [0081], [0109] and [0120]); 
determining, based at least in part on the PSP list, a preferred service provider to provide network services for the user equipment in which the preferred service provider provides non- subscription-based network connectivity (in other words, free networks; see paragraph [0120]) for the neutral host network (in other words, the subscriber station comprises a receiving device for receiving the list of free networks from the access service network, a processing device for checking found networks based on pre-configured information on free networks, processing information included in the list and preparing for connecting/entering a free network based on the information therefore, a determination is made for a preferred service provider to provide network service to the user equipment; see paragraph [0120]).
Rantanen fails to disclose transmitting a network connectivity request to a mobility management node of the neutral host network to establish network connectivity between the user equipment and the preferred service provider, wherein the network connectivity request comprises an indication of the preferred service provider.
Nilsson discloses transmitting a network connectivity request to a mobility management node of the neutral host network to establish network connectivity between the user equipment and the preferred service provider, wherein the network connectivity request comprises an indication of the preferred service provider (i.e., the User Equipment device (UE) sends an attach request to the NHN and, in particular, to the Neutral Host (NH) Mobility Management Entity (MME)/Extensible Authentication Protocol (EAP) Authenticator in the NHCN. The attach request indicates that the request is for OSU. An indication of what Participating Service Provider (PSP) should be used for the OSU can either be indicated in the attach request; see paragraph [0048]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Nilsson’s invention with Rantanen’s invention to deliver improved network performance (see paragraph [0002] of Nilsson).	
Regarding Claims 2 and 12, Rantanen and Nilsson disclose the method and 
media as described above.  Rantanen further discloses wherein the user equipment is 
provisioned with an access profile that includes an indication that the user equipment can attach to any shared access network and that includes a service attribute indicating a preference of the user equipment for selecting a non- subscription-based service provider for network connectivity (see paragraphs [0082]-[0087]).
Regarding Claims 3 and 13, Rantanen and Nilsson disclose the method and 
media as described above.  Rantanen further discloses wherein the access profile 
further includes one or more service provider identifiers for each of one or more non-subscription-based service providers to which the user equipment can select for network connectivity (see paragraphs [0082]-[0087]).
Regarding Claim 4, Rantanen and Nilsson disclose the method as described 
above.  Rantanen further discloses wherein the PSP list comprises an identifier for each of a plurality of service providers that provide network connectivity within the neutral host network, and wherein the broadcast further includes a service attribute indication for each of the plurality of service providers of the PSP list (see paragraphs [0109] and [0154]-[0164]).
Regarding Claim 5, Rantanen and Nilsson disclose the method as described 
above.  Rantanen further discloses wherein the service attribute for each of 
the plurality of service providers indicates one of subscription-based network connectivity or non-subscription-based network connectivity provided by each service provider (see paragraphs [0154]-[0164]).
Regarding Claim 6, Rantanen and Nilsson disclose the method as described 
above.  Rantanen further discloses wherein the determining includes comparing the service attribute included in the access profile configured for the user equipment to the service attribute for each service provider determined for the PSP list to identify the preferred service provider (see paragraphs [0149]-[0152]).
Regarding Claim 7, Rantanen and Nilsson disclose the method as described 
above.  Rantanen further discloses wherein the preferred service provider is identified based, at least in part, on the service attribute included in the access profile for the user equipment matching a service attribute of the preferred service provider (see paragraphs [0149]-[0152]).
Regarding Claim 14, Rantanen and Nilsson disclose the media as described 
above.  Rantanen further discloses wherein the PSP list comprises an identifier for each of a plurality of service providers that provide services within the neutral host network, wherein the broadcast further includes a service attribute indication for each of the plurality of service providers of the PSP list, and wherein the service attribute for each of the plurality of service providers indicates one of subscription-based network connectivity or non-subscription-based network connectivity provided by each service provider (see paragraphs [0081] and [0109]).
Regarding Claim 15, Rantanen and Nilsson disclose the media as described 
above.  Rantanen further discloses wherein the determining includes comparing the service attribute included in the access profile configured for the user equipment to the service attribute for each service provider determined for the PSP list to identify the preferred service provider and wherein the preferred service provider is identified based, at least in part, on the service attribute included in the access profile for the user equipment matching a service attribute of the preferred service provider (see paragraph [0149]).
Regarding Claim 17, Rantanen and Nilsson disclose the user equipment as 
described above.  Rantanen further discloses wherein the user equipment is 
provisioned with an access profile that includes an indication that the user equipment can attach to any shared access network and that includes a service attribute indicating a preference of the user equipment for selecting a non-subscription-based service provider for network connectivity (see paragraphs [0082]-[0087]).
Regarding Claim 18, Rantanen and Nilsson disclose the user equipment as 
described above.  Rantanen further discloses wherein the access profile further includes one or more service provider identifiers for each of one or more non-subscription-based service providers to which the user equipment can select for network connectivity (see paragraphs [0082]-[0087]).
Regarding Claim 19, Rantanen and Nilsson disclose the user equipment as 
described above.  Rantanen further discloses wherein the PSP list comprises: an 
identifier for each of a plurality of service providers that provide services within the neutral host network, wherein the broadcast further includes a service attribute indication for each of the plurality of service providers of the PSP list, and wherein the service attribute for each of the plurality of service providers indicates one of subscription-based network connectivity or non-subscription-based network connectivity provided by each service provider (see paragraphs [0082]-[0087]).
Regarding Claim 20, Rantanen and Nilsson disclose the user equipment as 
described above.  Rantanen further discloses wherein the determining includes 
comparing the service attribute included in the access profile configured for the user equipment to the service attribute for each service provider determined for the PSP list to identify the preferred service provider and wherein the preferred service provider is identified based, at least in part, on the service attribute included in the access profile for the user equipment matching a service attribute of the preferred service provider (see paragraphs [0149]-[0152]).

6.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rantanen and Nilsson in view of Petrovic et al. (Petrovic), U.S. Publication No. 2010/0022250.
Regarding Claim 21, Rantanen and Nilsson disclose the method wherein the 
identifier for each of the plurality of service providers of the PSP list that provide services within the neutral host network and the service attribute for each of the plurality of service providers of the PSP list are broadcast as described above.  Rantanen and Nilsson fail to disclose are included in a System Information Block (SIB) of the broadcast.  Petrovic discloses are included in a System Information Block (SIB) of the broadcast (see paragraph [0025] and Table 1).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Petrovic’s invention with Rantanen’s and Nilsson’s invention to efficiently and effectively facilitate user mobility.
Regarding Claim 22, Rantanen and Nilsson disclose the method as described above.  Rantanen and Nilsson fail to disclose wherein the SIB is SIB number 17 (SIB17).  Petrovic discloses wherein the SIB is SIB number 17 (SIB17) (see paragraph [0025] and Table 1).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Petrovic’s invention with Rantanen’s and Nilsson’s invention to efficiently and effectively facilitate user mobility.  
7.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rantanen and Nilsson in view of Enomoto et al. (Enomoto), U.S. Publication No. 2017/0325055.
Regarding Claim 23, Rantanen and Nilsson disclose the method as described above.  Rantanen and Nilsson fail to disclose wherein secure communications are established for the user equipment via the mobility management node without authenticating an identity of the user equipment.  Enomoto discloses wherein secure communications are established for the user equipment via the mobility management node without authenticating an identity of the user equipment (i.e., Hence, the APN is identification information that also serves as authentication information for the UE 10 to connect to the PDN or to establish the PDN connection; see paragraph [0077]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Enomoto’s invention with Rantanen’s and Nilsson’s invention for achieving optimal communication control for continuing communication of UE (see Enomoto’s abstract).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645         
July 14, 2022